     Case 2:18-cr-00152 Document 18 Filed 11/19/18 Page 1 of 2 PageID #: 51



                IN THE UNITED STATES DISTRICT COURT FOR THE
                    SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON


UNITED STATES OF AMERICA

v.                                                  CRIMINAL NO. 2:18-cr-00152

MENIS E. KETCHUM II



                      RESPONSE OF THE UNITED STATES TO
                   MOTION TO MODIFY CONDITIONS OF RELEASE

       The United States does not object to periodic, reasonable travel by defendant Menis E.

Ketchum II, to visit his daughter at her home in Gibsonville, North Carolina, provided that

defendant Ketchum obtains permission from his supervising probation officer prior to each trip.

                                            Respectfully submitted,

                                            MICHAEL B. STUART
                                            United States Attorney

                                     By:

                                            s/Philip H. Wright
                                            PHILIP H. WRIGHT
                                            Assistant United States Attorney
                                            WV State Bar No. 7106
                                            300 Virginia Street, East
                                            Room 4000
                                            Charleston, WV 25301
                                            Telephone: 304-345-2200
                                            Fax: 304-347-5104
                                            E-Mail: philip.wright@usdoj.gov
     Case 2:18-cr-00152 Document 18 Filed 11/19/18 Page 2 of 2 PageID #: 52



                                 CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing "Response of the United States to Motion to Modify

Conditions of Release" has been electronically filed and service has been made on opposing

counsel by virtue of such electronic filing this the 19th day of November, 2018, to:



                      James M. Cagle
                      1018 Kanawha Boulevard, East
                      Suite 1200
                      Charleston, West Virginia 25301




                                             s/Philip H. Wright
                                             PHILIP H. WRIGHT
                                             Assistant United States Attorney
                                             WV State Bar No. 7106
                                             300 Virginia Street, East
                                             Room 4000
                                             Charleston, WV 25301
                                             Telephone: 304-345-2200
                                             Fax: 304-347-5104
                                             E-Mail: philip.wright@usdoj.gov
